DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 8, 11, 14, 18, and 20 are amended. Claims 1-20 filed 11/30/20 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-10 are directed to methods, and claims 11-20 are directed to system claims, all of which are statutory classes of invention.    
Nevertheless, independent claims 1, 11, and 20 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or a mobile payment system, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: receiving a device identifier, matching a stored device identifier, activating the personal POS terminal, requesting payment from the consumer, receiving virtual payment information, and communicating 
This judicial exception is not integrated into a practical application because the claim as a whole merely describes a mobile payment system uses these generally recited additional elements: processor, personal POS terminal, virtual terminal system, biometric, POS terminal, payment instrument acceptance device (PIAD), and device to perform the steps. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a virtual terminal system, biometric, personal POS terminal, PIAD, personal terminal, processor, and device to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Regarding dependent claims 3 and 13, the claims are directed to limitations which serve to limit by a phone number. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4 and 14, the claims are directed to limitations which serve to limit by a graphical user interface. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5 and 15, the claims are directed to limitations which serve to limit by the device identifier. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6 and 16, the claims are directed to limitations which serve to limit by the personal POS terminal. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claims 7 and 17, the claims are directed to limitations which serve to limit by an action response. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 8 and 18, the claims are directed to limitations which serve to limit by a push notification. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 9 and 19, the claims are directed to limitations which serve to limit by an electronic wallet. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 10, the claim is directed to limitations which serve to limit by a downloaded personal POS terminal. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
6. 	Claims 1-20 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Klingen et al (US 2016/0180320) in view of Graylin et al (US 2015/0324788), Kim et al (2017/0337542), and Hruska (2013/0282588).
Re Claims 1, 11, 20: Klingen discloses comprising: 
receiving, by the processor, a device identifier in response to a consumer providing a biometric to a device associated with the consumer, and in response to the consumer entering 
and receiving, by the processor and via the personal POS terminal, virtual payment information associated with an electronic payment account of the consumer (see [0043, 0050] paying customer device sends purchase request to payment gateway, purchase request includes payment information representing payment account selected by customer to pay for purchase); 
requesting, by the processor, the payment from the consumer (see [0047] payment gateway sends purchase information based on transaction information from paying customer device, [0054] discloses wallet application 155 notifying payment customer that another form of payment is required and obtain selection of that form of payment); 
communicating instructions to accept the virtual payment information in accordance with authorization from the electronic payment account (see [0033, 0046-0047] disclose authorizing and [0056, 0059] disclose encryption).
However, Klingen fails to disclose the following. Meanwhile, Graylin discloses:
matching, by the processor, a stored device identifier with the received device identifier (see [0099] the checkout server may look up user’s mobile communication device 500 phone number or device identifier);
activating, by the processor, the personal POS terminal to accept a payment in order to process a transaction on the device associated with the stored device identifier, wherein the 
From the teaching of Graylin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Klingen’s invention with Graylin’s disclosure of matching in order “… for completing a purchase transaction… (see Graylin Abstract).”
However, Klingen and Graylin fail to disclose the following. Meanwhile, Kim discloses:
said instructions comprising the virtual payment information embodied as the encrypted payment token (see [0150] encrypted token);
wherein the biometric is associated with the device identifier (see [0201] discloses security identifier and biometric information module);
and the POS terminal comprising a payment instrument acceptance device (PIAD) equipped with functionality for communicating with other devices by exchanging Application Program Data Unit (APDU) via near field communication (NFC) by host card emulation (HCE) (see [0203] discloses APDU, HCE, and NFC). 
From the teaching of Kim, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Klingen’s and Graylin’s inventions with Kim’s disclosure of APDU, HCE, and NFC in order for “… displaying content or executing an application with a specific function (see Kim [0003]).”
However, Kim, Klingen, and Graylin fail to disclose the following. Meanwhile, Hruska discloses:

From the teaching of Hruska, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Klingen’s, Kim’s, and Graylin’s inventions with Hruska’s disclosure of a registered merchant identifier in order “… to effectuate financial transactions over a secure internet backbone… (see Hruska Abstract).” 
Re Claims 2, 12: Klingen discloses wherein the consumer provides a biometric to the device (see [0031, 0041, 0045, 0059] disclose shopping customer device, paying customer device, payment gateway having biometric applications).
Re Claims 3, 13: However, Klingen fails to disclose a phone number. Meanwhile, Graylin discloses wherein the consumer enters a phone number as the device identifier into the virtual terminal system (see [0099] discloses looking up a phone number). From the teaching of Graylin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Klingen’s invention with Graylin’s disclosure of a phone number in order “… for completing a purchase transaction… (see Graylin Abstract).”
Re Claims 4, 14: However, Klingen fails to disclose integration. Meanwhile, Graylin discloses wherein the virtual terminal system comprises graphical user interface software integrated with an online store for the merchant system (see Background, Summary specifically 
Re Claims 5, 15: Klingen discloses wherein the personal POS terminal generates the device identifier and sends the device identifier to the processor (see [0032-0035, 0046] sends to the payment gateway a beacon payment indicator based on beacon payment selection; sends a beacon signal containing transaction identifier; transaction identifier could be or could include, for example, a computer or device identification number; payment gateway receives authorization request provided by shipping customer system in step 340. In step 520, payment gateway determines whether the beacon payment indicator provided by shopping customer device indicates that merchant beacon is being utilized in performing present purchase transaction.).
Re Claims 6, 16: Klingen discloses further comprising instructing, by the processor, the personal POS terminal on the device to display transaction details for the transaction in response to the activating the personal POS terminal on the device (see Abstract, [0006, 0008] discloses displaying purchase information to paying customer, [0037] discloses display screen, [0048-0049], Fig. 4 discloses displaying purchase information to customer).
Re Claims 7, 17: However, Klingen fails to disclose an action response. Meanwhile, Graylin discloses further comprising receiving, by the processor, an action response, wherein the action response includes the consumer accepting or rejecting the transaction in response to the activating the personal POS terminal (see [0099] discloses customer 900 authenticates 1120 
Re Claims 8, 18: However, Klingen fails to disclose a push notification. Meanwhile, Graylin discloses wherein the command comprises a push notification, and the activating of the personal POS terminal includes presenting the push notification to the device (see [0021, 0033, 0078, 0086, 0098-0099] disclose push notification). From the teaching of Graylin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Klingen’s invention with Graylin’s disclosure of a push notification in order “… for completing a purchase transaction… (see Graylin Abstract).”
Re Claims 9, 19: Klingen discloses wherein the payment token is generated from an electronic wallet in communication with the personal POS terminal (see [0002, 0006, 0008] discloses wallet application, [0022] discloses wallet application 155, [0030] discloses aspects of communication with wallet application 155, [0041] discloses being in conjunction with wallet application).
Re Claim 10: However, Klingen fails to disclose downloading. Meanwhile, Graylin discloses wherein the personal POS terminal is downloaded to the device (see [0020] discloses installing a checkout application as well as a merchant application). From the teaching of Graylin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Klingen’s invention with Graylin’s disclosure of downloading in order “… for completing a purchase transaction… (see Graylin Abstract).” 
Response to Arguments
7. 	Applicant’s arguments with respect to claims 1-20 with respect to 35 USC 103 and 35 USC 101 on 11/30/20 have been considered but are not found to be convincing in view of the new grounds of rejection. With regards to 35 USC 103 arguments, the applicant argues that the new amendment of activating a virtual terminal system based at least in part on a registered merchant identifier, however the new Hruska reference is relied upon to disclose that feature.
With regards to 101, the Examiner respectfully disagrees. The applicant argues that the claims do not fall under commercial or legal transactions. However, the claims clearly deal with sales activities or behaviors and business relations, therefore the argument is not persuasive. 
The applicant then argues that they are providing a technical solution to a technical problem. Although a processor, personal POS terminal, virtual terminal system, biometric, POS terminal, payment instrument acceptance device (PIAD), and device are recited in the claims, they are also recited at a high level of generality and also deal with how a payment card communicates with the POS terminal, and therefore are merely using computer processing components to perform the abstract idea of a payment system. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses a generic processor and generic POS terminal. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of a mobile payment system (see MPEP 2106.05(f)). The elements of a processor, personal POS terminal, virtual terminal system, biometric, POS terminal, payment instrument acceptance device (PIAD), and device do 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.
Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687